                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA


Ö·³³§ Ô»» Þ·´´-

                  Plaintiff(s)
                                                  No. îæïêó½ªóîïíé ÕÖÓ ÛÚÞ
         vs.
Ûò Í¿²½¸»¦                                        REQUEST FOR AUTHORITY TO INCUR
                                                  COSTS (APPOINTED COUNSEL) AND
                  Defendants.                     REQUEST FOR PAYMENT
 ______________________/


               REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
 Complete this form and return it to the court (with two copies) for approval prior to incurring the
 cost for which reimbursement is requested.


 I, Ö±¸² Ó½Ý¿«´»§                                          , attorney for plaintiff(s), declare as follows:


 I was appointed to represent plaintiff(s) in this action on Ü»½»³¾»® ïîô îðïè             , by the
 Honorable Ö«¼¹» Õ·³¾»®´§ Öò Ó«»´´»®              , United States District Judge/Magistrate Judge.
 I believe that the following course of action is reasonably necessary to the prosecution of this
 action:


   Û¨°»®¬ -»®ª·½»- ¿®» ¾»·²¹ ®»¯«»-¬»¼ ¬± ®»ª·»© ¬¸» Ð´¿·²¬·ººù- º·´» ·²½´«¼·²¹ ¬¸» ·²½·¼»²¬ ®»°±®¬-ô °®»°¿®» ¿ ®»°±®¬ô
   -·¬ º±® ¿ ¼»°±-·¬·±² ¿²¼ °®±ª·¼» ¬®·¿´ ¬»-¬·³±²§ ±² ¬¸» «-» ±º º±®½» »¨°»®·»²½»¼ ¾§ ¬¸» Ð´¿·²¬·ºº ·² ¬¸·- ½¿-»ò Ì¸»
   »¨°»®¬ ½¿²¼·¼¿¬» ½¸¿®¹»- üïèëòðð °»® ¸±«® º±® ®»ª·»©·²¹ ¬¸» º·´»- ¿²¼ °®»°¿®·²¹ ¿ ®»°±®¬ô ¿²¼ üèðð °»® ¼¿§
   °´«- »¨°»²-»- º±® ¼»°±-·¬·±² ¿²¼ ¬®·¿´ ¬»-¬·³±²§ô ¬·³» -°»²¬ ±² °®»°¿®¿¬·±² º±® ¬»-¬·³±²§ ·- ¾·´´»¼ ¿¬ ¬¸»
   »¨°»®¬ ½¿²¼·¼¿¬»ù- ¸±«®´§ ®¿¬»ò Ì¸» »¨°»®¬ ½¿²¼·¼¿¬» ¸¿- ®»½±³³»²¼»¼ ¿ ¾«¼¹»¬ ±º üëôðððòðð º±® ¬¸» ¿¾±ª»
   ¬¿-µ-ò


  Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
  documentation. Without such documentation, counsel will not be reimbursed.




I have made reasonable inquiry and believe that the cost of this course of action will not exceed
the amount of $ ëððð               .

 I therefore request that this court authorize the expenditure in an amount not to exceed that stated
 above for the completion of this contemplated course of action.
       REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2
                                                Case Number: îæïêó½ªóîïíé ÕÖÓ ÛÚÞ


The following payments of costs have been heretofore approved in this matter:
  Amount                                                                                   Amount
  Approved                                         Purpose                                  Paid
ëððð              Û¨°»®¬ ©·¬²»-- -»®ª·½»- º±® «-» ±º º±®½» ±°·²·±²




I declare under penalty of perjury that the foregoing is true and correct.


Signed this è¬¸         day of Ö«´§                   , 20 ïç        , at Í¿² Ú®¿²½·-½±   , California.




Attorney for Plaintiff(s)



The above expenditure is           X       Approved                         Denied
Or,
           Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule _______, on _______________________, at ___________, ___.M. in Courtroom
Number_______.

Dated: July 12, 2019



                                                                UNITED STATES DISTRICT JUDGE
7/9/2019                                                          Dan Vasquez - Corrections Expert


  Daniel B. Vasquez
  P.O. Box 3915
  Antioch, CA 94531-3915
  Office Number: (925) 777-9394
  Fax Number: (925) 754-7718
  E-mail: dbv4u@aol.com
  www.corrections-expert.com
  PI License 20677



  Curriculum Vitae
  Objective
  To continue to serve in meaningful, challenging and self-rewarding efforts. By providing services to my clients with credibility and
  experience which is based on my varied professional Corrections experience and background.

  Summary of Qualifications
  I have over 36 years of corrections experience in the State of California. I served for 30 years in the California State Department of
  Corrections, where I promoted through the ranks to Warden of San Quentin and Soledad State Prisons. While serving as the Warden of
  San Quentin State Prison, I was responsible for the administration of the prison as a Level IV maximum security general population
  inmate facility, including the largest Security Housing Unit (SHU) operation with 1,750 inmates in Maximum A custody, and the largest
  Death Row population in the United States. During my watch at San Quentin State Prison, I carried out two executions of condemned
  inmates in the San Quentin Gas Chamber by lethal gas.

  I gained an additional four years of corrections experience as the Director of Corrections for the Santa Clara County Department of
  Corrections—the fourth largest county jail operation in California.

  I also served, first as a consultant and then as Warden, for Corrections Corporation of America—the largest private corrections
  corporation in the United States. I was responsible for bringing online the Corporation’s first and largest, 2,300 bed secure celled facility
  in California, and administering a 500 inmate contract with the US Marshall’s Regional Office of Los Angeles. The California City CCA
  facility was at my separation finalizing a contract with the Federal Bureau of Prisons.

  Throughout my career, I have personally conducted hundreds of criminal and gang related investigations and interviews of gang
  members/associates and informants. Additionally, I have supervised and directed investigative units of peace officers in criminal
  investigations, internal personnel investigations, and intelligence gathering efforts into gang prison and street activities. This experience
  has provided me with many years of specialization and knowledge regarding the cultural aspects of Hispanic, White Supremacists,
  Asian and Black prison and criminal street gangs, including gang membership characteristics, gang tenets, criminal organization
  strategies and recruiting methods. My expertise includes the classification, analysis, and validation of documentation and information
  developed and utilized by law enforcement agencies in their on-going efforts to control and prosecute the ever-increasing challenges
  and activities of gangs. I have continued to increase and enhance my knowledge of the evolution of gangs by: (1) continuing to
  investigate gang cases; (2) reviewing testimony, investigative reports and documents of law enforcement agencies in gang cases
  throughout California; (3) personally debriefing criminal gang defendants; (4) testifying as an expert witness; (5) attending contemporary
  gang training seminars; and (6) serving as an instructor and lecturer on gang issues on many occasions in the past several years.

  I have direct knowledge and administrative experience in the development of corrections policies and procedures, including prison
  operations from minimum to maximum custody, Security Housing Units (SHU), and county jail operations.

  I have a vast amount of consulting experience in the field of corrections, Since 1986, I have been engaged in consulting assignments
  throughout the United States regarding many facets of contemporary corrections, including, but not limited to, litigation involving
  complex civil rights issues in prisons and jails, habeas corpus issues, gang validation issues, conditions of confinement issues, death in
  custody/injury issues, law enforcement/peace officer use of excessive force issues, gang enhancement charges, and future dangerous
  issues in capital cases.

  I have extensive experience providing expert witness testimony on a broad spectrum of issues, including: prison gang validation by
  prison officials and law enforcement agencies under California Penal Code § 186.22; criminal street gang prosecution, gang
  enhancement charges, conditions of confinement, inmate/staff sexual assault, death in custody, adequacy of prison medical and and
  mental health policies in support of security staff, classification issues, and the application of codified rules, regulations, and policies
  governing prison and county jail operations, institution security systems and staff safety equipment.

  Education
  1966-2000

www.corrections-expert.com/index.php?src=gendocs&ref=CurriculumVitae&category=Main&print=y                                                        1/5
7/9/2019                                                        Dan Vasquez - Corrections Expert
           Attended San Bernardino Valley College, received Associate of Arts Degree in Sociology/Criminal Justice.

           Studied

                  Cal-Poly Pomona undergraduate studies in Sociology, Social Welfare, Criminal Justice
                  Sacramento State University (On line Studies) Criminal Justice
                  Hispanic University San Jose, CA Business Administration

  1978
           Attended Lassen Community College instruction classes.
           Received life-time, half-time California State Credential for Community College Instructor in the following subject matters:
           Corrections Principles and Management, Correctional Practices and Programs, and Organizational Structure and Organizational
           Management.




  Relevant Experience
  1986 to present
  Corrections Consulting & Investigative Services

           Self-employed as Principle Consultant and sole proprietor of the consulting company, Corrections Consulting & Investigative
           Services, through which I provide a variety of expert corrections consulting services and investigative services to private
           attorneys, court appointed attorneys, public defenders, private corrections corporations, and state and county government
           corrections agencies.
           I have consulted on a broad range of issues, including: matters of policy; operational issues and procedures; organizational
           structure; management and implementation of prison/jail policies and procedures; conditions of confinement; post conviction
           penalty phases of capital cases; capital appeals; gang enhancement felony charges; death in custody; and injury and use of
           force in custody.




  December 2001-2002.
  West-Tec Academy, Shafter, CA

           Appointed to the position of In-Service Training Instructor for employees of various private corrections corporations and for
           individuals engaged in the State of California 832PC training program, which is required for employment in both county and city
           jails, and private corrections.
           I provided training in the following subject matters: prison/street gangs, California Department of Corrections classification
           system, disciplinary system, report writing, professional ethics, and games inmates play.

  January 1998-July 2000

  California City Correctional Center, Corrections Corporation of America,
  P.O. Box 2590, California City, California, 93504

           I was initially employed as a consultant for the Corporation’s planned expansion development in California, and then served as
           Warden for the first, and largest, Corrections Corporation of America prison in California City, California.
           I worked with county, state and federal government representatives both as their interest in prison privatization developed and as
           the prison was constructed. I managed the initial hiring and training of the prison’s first staff in August 1998.
           The prison was built to house 2,300 medium custody inmates in hard cells and classified as an Adult Correctional Center. The
           prison initially housed up to 500 prisoners from the U.S. Federal Marshal’s Los Angeles District Headquarters. The prison is
           currently under contract with the Federal Bureau of Prisons, housing over 2,300 illegal aliens serving federal prison sentences
           and awaiting deportation.

  June 1994-July 1998
  Director of Corrections, Santa Clara County Department of Corrections,
  San Jose, CA

           I served as the Director of Corrections for the Santa Clara County Department of Corrections—the fourth largest county jail
           operation in the State of California, with a daily average prisoner population of 4,800 inmates and an annual booking of between
           75,000 and 80,000 arrestees. The Santa Clara County jail system was very unique in that the jail operation was not under the
           traditional control of the County Sheriff’s Department. I served as a civilian administrator with vested and limited Peace Officer
www.corrections-expert.com/index.php?src=gendocs&ref=CurriculumVitae&category=Main&print=y                                                      2/5
7/9/2019                                                          Dan Vasquez - Corrections Expert
           status, and supervised an approved staffing pattern of 1,200 total employees with an approximate yearly budget of $100 million.
           As a county department head, I reported to the County Board of Supervisors.
           Because the Santa Clara County Department of Corrections did not have to divide staff efforts with street law enforcement, as is
           required in the traditional jail operation, a considerable number of beneficial inmate programs were developed:
                   Professional Compliance and Audit Unit: Responsible for investigating and evaluating staff compliance with departmental
                   policies.
                   Sobering Station: A joint effort involving the San Jose Police Department to provide a central location which was clean,
                   efficient, and safely operated for the patrol officers to drop off public intoxication arrestees, who were then cared for in a
                   non-custodial setting for a minimum of 4-5 hours until they became sober. Baseline information was gathered for each
                   participant, and each participant was then provided with limited counseling followed by a referral (with later follow-up) to a
                   community substance abuse treatment program in their community. An additional and important program criteria was
                   returning the police patrolman back to their beat within 15 minutes from their arrival with their detainee. The program was
                   operated under contract with a local community organization and funded by the Board of Supervisors. The program’s
                   ultimate success resulted in county-wide participation by all county law enforcement agencies.
                   Equal Employment Opportunity Facilitator: Program involved department staff assisting the organization in effectively
                   addressing human relations issues related to an individual staff member’s concern that he or she may be experiencing
                   some form of employment discrimination. The program was created to faciliate the county policy of maintaining a
                   workplace free of discrimination and/or harassment based on race, color, national origin, religion, age, sexual orientation,
                   marital status, medical condition, or disability. The program was supported by the County Board of Supervisors and the
                   County Office of Equal Employment Opportunity, which provided training for all staff facilitators.
                   Departmental Academy Training: Developed in conjunction with the local community college criminal justice department
                   to provide state required training for newly hired correctional officers. This program allowed for a savings of $450,000 to
                   the county general fund per officer class.
                   Regimented Corrections Program: Transformed from an all female prisoner “Boot Camp” program to a co-ed program
                   offering multiple educational enhancement classes, including: anger management, job development, health educational
                   programs, and a substance abuse program providing support both in jail and upon release from jail custody. Participants
                   were monitored for relapse or re-arrest for one year. The program enjoyed the support of the County Superior Courts,
                   Probation Department, State Parole services, and the County Board of Supervisors.
                   Management Information Services: Program involved the utilization integration of county automated information systems
                   with Corrections Department computerized information databases, which resulted in a network that was beneficial for the
                   organization’s management team in developing programs and projecting or anticipating expenditures or savings.
                   Joint Venture Employment Program: This program was the first of its kind, and was designed for the short-term county jail
                   prisoner population. The program was a commitment from local community based industry to come into the jail, establish
                   part of their manufacturing operation, and hire qualified inmates as paid employees. Participating inmates were required
                   to pay room and board, state and federal taxes income taxes, and victim restitution, and to develop a savings account to
                   assist them upon release from jail custody.




  January 1994-June 1994
  Warden, California State Prison Soledad, Soledad, CA

           Soledad State Prison was a tri-facility, comprised of three separate facilities under one Warden. Each facility was comprised of
           facility heads, two Chief Deputies, and one Associate Warden who commanded the facility and reported to the Warden. Two
           facilities were Level III operations of medium to high custody inmates housed in hard cells. The remaining facility was a Level I
           operation of minimum to medium custody inmates that were assigned to various work crews, which, under staff supervision,
           assisted with: farm industry, the institution fire house, yard care and landscaping, maintenance department support, and garage
           vehicle and equipment repair and maintenance. The institution also operated a smaller Administrative Segregation Unit of
           maximum custody inmates, with a total population of 108 cells. The institution housed a total of 6,700 inmates, maintained a
           staffing pattern of 1,500 staff, including both correctional peace officers and other ancillary staff, and operated on an annual
           budget allocation of $104 million.
           As Warden, I was responsible for managing the prison under all applicable classification and disciplinary policies, rules and
           regulations of the State Department of Corrections, including federal and state laws as they pertain to incarcerated individuals. I
           was also responsible for supervising and directing the institution’s Internal Affairs and Criminal Investigations and Gang
           Intelligence Unit.

  December 1983- December 1993
  Warden, San Quentin State Prison, San Quentin, CA

           San Quentin State Prison was established in 1853, and is the oldest California State prison. It was also the largest
           maximum/close custody Level IV and Security Housing Unit operation in both the State of California and the United States. The
           prison had been designated as a Security Housing Unit (SHU) mission, and housed the largest Maximum A custody prisoner
           population, numbering 1,750 inmates. The inmate population included the nation’s largest Death Row and Level IV general
           population, over 50% of whom were serving Life Sentences.

www.corrections-expert.com/index.php?src=gendocs&ref=CurriculumVitae&category=Main&print=y                                                       3/5
7/9/2019                                                          Dan Vasquez - Corrections Expert
           As Warden, I supervised and directed the institution’s Criminal and Gang Investigation Unit, carried out two Executions by lethal
           gas in the San Quentin Prison Gas Chamber (Robert Alton Harris in 1992, and David Edwin Mason in 1993), and led the
           institution in successfully meeting several court challenges, including Wilson v. Deukmejian and Toussaint v. McCarthy.
           During my watch at San Quentin, the prison underwent a significant mission change from housing Level IV maximum custody
           inmates to serving as the largest Reception Center in the Department of Corrections. As a Reception Center, the prison served
           37 of California’s 58 county jail systems by receiving new felon convictions, second or third strike convictions, and parole
           violators ordered returned to custody. This change required several of the institution’s security functions to be reinvented due to
           the new challenges the institution faced in receiving thousands of convicted felons from over 50% of California’s county jails. The
           Investigation and Gang Units had to begin to interface with county jail staff to identify individuals that posed the greatest security
           and custody challenges to the institution when they were received for housing and processing.
           My first experience with an experimental “Boot-Camp” program began at San Quentin, when a “Boot Camp” program was
           developed through special legislation. The program was very successful, and provided me with the knowledge necessary to
           expand on a variation of such a program in my later experience in the Santa Clara County Department of Corrections.

  1980-1983
  Correctional Training Facility-Soledad State Prison

           I served in three capacities during my second tour of duty at the Correctional Training Facility-Soledad State Prison. I arrived for
           my second tour of duty at Soledad in 1980 as an Associate Warden—an in-grade transfer from the California Correctional Center
           Susanville, CA. My initial assignment was Associate Warden for the Departmental Inmate Appeals System—a program that
           provided the inmate population with the right to file an appeal on issues and/or decisions that, in their opinion, affected their
           status or program assignment while incarcerated. On behalf of the Warden, I handled the institution’s first and second level
           appeals, which an inmate had to exhaust before making his third level appeal to office of the Director of Corrections.
           I was then promoted to Deputy Warden, and was placed in charge of the North and Central facilities until my subsequent
           promotion to Chief Deputy Warden, after which I was second-in-command of the prison and reported directly to the Warden. I
           was responsible for the prison administration’s fiscal/budget control; personnel matters, including contract negotiations with
           various employee unions and personnel discipline; inmate program security, custody and care; and providing short and long-term
           planning assistance to the Warden for budget change proposals or new program development.
           I further served as the acting Warden of the prison for 1.5 years prior to my promotion to Warden of San Quentin State Prison.

  1975-1980
  California Correctional Center, Susanville, CA

           I served in two management capacities at the California Correctional Center in Susanville, CA. Initially, I served as the Program
           Administrator of a 600 inmate housing unit, responsible for inmate programming, classification, discipline and/or reassignment.
           Additionally, I was responsible for the supervision of the correctional counseling staff and security staff assigned to my unit.
           I was then promoted to Associate Warden, and assigned first to the position of Associate Warden Custody and Security and then
           to the position of Associate Warden Administration. I was responsible for inmate self-help programs and the inmate appeal
           system.

  1973-1975
  Correctional Training Facility-Soledad State Prison

           I started my first tour of duty at Soledad State Prison as the Classification & Parole Representative. In this position, I was
           responsible for the inmate counseling staff and their casework, the institution’s classification system, and the records office. My
           responsibility for the records office required me to oversee the safe keeping of all inmate central-files and the legal status
           tracking of changes to each inmates’ legal status.
           My additional duties involved assisting the prison administration in the gathering of intelligence information dealing with prison
           gangs and members housed at the Soledad facility.

  1973-1975
  California Department of Corrections

           I was appointed as a Special Agent in the Department of Corrections’ first efforts at gathering intelligence information against the
           emerging threat of prison and street gang alliances, which endangered the safety and security of prison staff and inmates. I was
           assigned out of the Los Angeles and El Monte, CA offices, and covered the entire State of California. I was responsible for
           training staff regarding the characteristics of prison and street gangs and the recognition their identification, codes, membership,
           and recruiting methods, and assisting the institutions in both investigating gang crimes and carrying out criminal prosecutions. I
           was also responsible for the internal investigation of the crimes and illicit activities of staff and inmates.

  1969-1973
  California Department of Corrections

www.corrections-expert.com/index.php?src=gendocs&ref=CurriculumVitae&category=Main&print=y                                                       4/5
7/9/2019                                                          Dan Vasquez - Corrections Expert
           I was promoted from the Southern Conservation Center prison in Chino, CA to Parole Agent I. A short-time later, I was again
           promoted to Supervising Parole Agent II. I was assigned to the Ontario, CA district offices, where I initially supervised drug
           addicts placed in a civil commitment and then supervised a felon caseload. I managed a large and active caseload of parolees in
           the communities of Pomona, Fontana, Rialto, Colton, San Bernardino, and Redlands.
           As an Assistant Unit Supervisor, I assisted the Unit Supervisor in the supervision of other parole agents. I assisted the parole
           agents in meeting their casework responsibilities, filing parole violation charges, and handling the return to prison of parolees
           charged with new crimes or violations of their conditions of parole. It was in this assignment that I initially began to learn about
           prison gangs and the threats they posed to the safety and security of the California Department of Corrections and our
           communities.

  1965-1969
  California Department of Corrections

           I began my correctional career as a Correctional Officer at the Conservation Center—a medium to minimum custody
           conservation training center in Chino, CA. I worked at the Camp Pilot Rock Conservation Center in Crestline, CA and the
           Conservation Center in Chino, CA. It was in this assignment that I began to learn the concept of casework.
           I was promoted to Correctional Program Supervisor I, a classification that involved custody and security duties along with
           casework responsibilities for a caseload of 20-30 inmates. In this capacity, I continued to develop my understanding of, and
           experience with casework and classification.

  1961-1964
  United States Army

           I served in the United States Army and in the Military Police units both in over-seas and domestic posts for three years. I was
           Honorably Discharged in 1964.

  Additional Experience
           I supervised the Criminal/Internal Affairs and Investigation Units and Gang Intelligence Units in every command assignment I
           have held in my corrections experience. Whenever possible, I expanded the capacities and law enforcement agency contact
           exposure of the units under my command to better enhance our over-all capabilities and effectiveness in crime prevention,
           tracking, intelligence gathering and criminal prosecution of offenders. I have conducted hundreds of gang investigations and
           interrogations, and assisted in the investigation and conviction of numerous gang members for a variety of offenses. I was one of
           the original founders of the California Prison Gang Task Force, which is still active and in operation. I continue to investigate and
           work gang-related cases, to debrief known prison and street gang members, and to attend prison and street gang training.
           I have interviewed thousands of inmates and gang involved offenders throughout the State of California, including inmates in
           county jails, every Level I through Level IV prison, and on Death Row.
           I have classified tens of thousands of individual inmates, and have extensive experience with the Department of Corrections
           Prison missions, classification procedures, Director’s Rules and Regulations, and policies. I have extensive experience in the
           classification and reliability testing of confidential gang member affiliation validation information and criteria of the Department of
           Corrections, including the requirements of Title 15 of the California Code of Regulations and the Departmental Operations
           Manual.
           Past Member of the California State Board of Corrections from 1976-1984.
           Past Member of the American Correctional Association.
           Past Member of the American Jail Association.




www.corrections-expert.com/index.php?src=gendocs&ref=CurriculumVitae&category=Main&print=y                                                       5/5
